Exhibit 10.7

Drawn by and mail after recording to:

Moore & Van Allen PLLC (EBR)

100 North Tryon Street, Suite 4700

Charlotte, North Carolina 28202-4003

                             COUNTY

OBLIGATIONS SECURED HEREBY PROVIDE FOR

A FLUCTUATING INTEREST RATE

AMENDED AND RESTATED DEED OF TRUST,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (NORTH CAROLINA)

by and from

THE PANTRY, INC., “Grantor”

to

TRSTE, INC., “Trustee”

for the benefit of

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Administrative Agent, “Beneficiary”

Dated as of January 9, 2008

COLLATERAL IS OR INCLUDES FIXTURES

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN



--------------------------------------------------------------------------------

AMENDED AND RESTATED DEED OF TRUST,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (NORTH CAROLINA)

THIS AMENDED AND RESTATED DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (NORTH CAROLINA) (this “Deed of Trust”) is dated
as of January 9, 2008, by and among THE PANTRY, INC., a Delaware corporation
(“Grantor”), whose address is 1801 Douglas Drive, Sanford, North Carolina 27330,
TRSTE, INC., a Virginia corporation qualified to do business in North Carolina,
whose address is 301 South Tryon Street, Charlotte, North Carolina 28202, the
trustee hereunder (“Trustee”), for the benefit of WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (“Agent”) for the lenders party to the
Credit Agreement (defined below) (such lenders, together with their respective
successors and assigns, collectively, the “Lenders”), having an address at 201
South College Street, CP-8, Charlotte, North Carolina 28288-0680 (Agent,
together with its successors and assigns, “Beneficiary”).

RECITALS

A. Beneficiary is the assignee, owner and holder of those certain mortgages
described on Exhibit B hereto (the “Original Mortgages”) and the obligations
secured thereby, which encumber the properties described on Exhibit A hereto.
Beneficiary’s address is set forth above.

B. Grantor and Beneficiary now desire to amend and restate the Original
Mortgages to contain all of the terms and conditions contained herein and in the
Credit Agreement.

NOW, THEREFORE, Grantor and Beneficiary hereby amend and restate the Original
Mortgages in their entirety to provide as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Third
Amended and Restated Credit Agreement, dated as of May 15, 2007 (as may be
further amended, supplemented or otherwise modified from time to time,
collectively, the “Credit Agreement”), which is incorporated herein by
reference, among Grantor, certain domestic subsidiaries of Grantor, the Lenders
and Beneficiary. As used herein, the following terms shall have the following
meanings:

1.1.1 “Indebtedness”: (1) (a) all Credit Party Obligations of any type now
existing or hereafter arising, including by way of successive reborrowings and
repayments, of principal, interest and other amounts evidenced or secured by the
Credit Agreement and the other Credit Documents (as defined therein), including,
without limitation (i) revolving credit promissory notes of the Grantor, under
which sums may be advanced, paid back and readvanced (as referenced and defined
in the Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Revolving Notes”), in the aggregate original principal amount of up to
$225,000,000,



--------------------------------------------------------------------------------

maturing on May 15, 2013; (ii) those certain term loan notes (as referenced and
defined in the Credit Agreement, as amended, modified, supplemented, extended,
renewed, replaced, restated or amended and restated from time to time,
collectively, the “Term Notes”), in the aggregate principal amount of up to
$450,000,000, maturing on May 15, 2014 ; (iii) letters of credit for the account
of the Grantor or any other Credit Party (as referenced and defined in the
Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Letters of Credit”), in the aggregate principal amount not to exceed
$120,000,000, maturing not later than May 15, 2013; (v) swingline promissory
notes made by the Grantor (as such note or notes are referenced and defined in
the Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Swingline Notes”) in the aggregate original principal amount not to exceed
$15,000,000, maturing on May 15, 2013; and (vi) those certain Incremental
Facilities (as defined in the Credit Agreement), under which sums may be
advanced from time to time in an amount not to exceed $200,000,000; and
(b) principal, interest and other amounts that may hereafter be loaned by
Beneficiary or any of the Lenders under or in connection with the Credit
Agreement or any of the other Credit Documents, whether evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
(2) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Grantor to Beneficiary, any of the Lenders and any
Hedging Agreement Provider under documents that recite that they are intended to
be secured by this Deed of Trust (to the extent permitted by the Credit
Agreement), including any obligations or liability arising under
any Secured Hedging Agreements. The Revolving Notes, the Swingline Note and the
Term Notes shall hereinafter collectively be called the “Notes.”

1.1.2 “Trust Property”: All of Grantor’s interest in (1) the fee interest in the
real property described in Exhibit A attached hereto and incorporated herein by
this reference, together with any greater estate therein as hereafter may be
acquired by Grantor (the “Land”), (2) all improvements now owned or hereafter
acquired by Grantor, now or at any time situated, placed or constructed upon the
Land (the “Improvements”), (3) all materials, supplies, equipment, apparatus and
other items of personal property now owned or hereafter acquired by Grantor and
now or hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, storm and sanitary sewer
facilities and all other utilities whether or not situated in easements (the
“Fixtures”), (4) all right, title and interest of Grantor in and to all goods,
accounts, general intangibles, instruments, documents, chattel paper and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC (defined below), now owned or hereafter
acquired by Grantor and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Land and Improvements
(the “Personalty”), (5) all reserves, escrows or impounds required under the
Credit Agreement and all deposit accounts maintained by Grantor with respect to
the Trust Property, (6) all leases, licenses, concessions, occupancy agreements
or other agreements (written or oral, now or at any time in effect) which grant
to any Person a possessory interest in, or the right to use, all or any part of
the Trust Property, together with all related security and other deposits (the
“Leases”), (7) all of the rents, revenues, income, proceeds, profits, security
and other types of deposits, and other benefits paid or payable by parties to
the Leases for using, leasing, licensing, possessing, operating from, residing
in, selling or otherwise enjoying the Trust Property (the “Rents”), (8) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements,

 

2



--------------------------------------------------------------------------------

management agreements, service contracts, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Trust Property (the “Property
Agreements”), (9) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (10) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof, (11) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Grantor, and (12) all of Grantor’s right,
title and interest in and to any awards, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty. As used in this Deed of Trust, the term “Trust Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

1.1.3 “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor (including, without limitation,
the obligation to repay the Indebtedness) under the Credit Agreement and the
other Credit Documents.

1.1.4 “UCC”: The Uniform Commercial Code of NORTH CAROLINA or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than NORTH CAROLINA, then, as to the matter in
question, the Uniform Commercial Code in effect in that state.

1.1.5 “Incorporation by Reference”: The Credit Agreement and the Credit
Documents and the terms contained therein are hereby incorporated by reference
into this Deed of Trust as if set forth verbatim. In executing this Deed of
Trust, Grantor agrees to be bound by all provisions of the Credit Agreement and
the Credit Documents.

ARTICLE 2

GRANT

Section 2.1 Grant.

2.1.1 For valuable consideration (the receipt of which is hereby acknowledged),
to induce Beneficiary to enter into and perform its Obligations under the Credit
Agreement, and to secure payment and performance of all Obligations and the full
and timely payment of the Indebtedness, Grantor hereby bargains, grants, sells
and conveys to Trustee and the heirs, successors and assigns of Trustee, with
power of sale, the Trust Property, TO HAVE AND TO HOLD all and singular the
Trust Property unto Trustee and the heirs, successors and assigns of Trustee
forever. In that regard, Grantor grants to Trustee all of the rights and
remedies of a secured party under the laws of the State of North Carolina.

2.1.2 Grantor covenants the Grantor is lawfully seized of the Trust Property in
fee simple absolute, that Grantor has good right and is lawfully authorized to
sell, convey or encumber the same, and that the Trust Property is free and clear
of all encumbrances except as expressly provided herein. Grantor further
covenants to warrant and forever defend all and singular the Trust Property unto
Trustee and Beneficiary and the heirs, successors and assigns of

 

3



--------------------------------------------------------------------------------

Trustee and Beneficiary from and against Grantor and all persons whomsoever
lawfully claiming the Trust Property or any part of the Trust Property.

2.1.3 PROVIDED ALWAYS, nevertheless, and it is the true intent and meaning of
Grantor, Trustee and Beneficiary, that if Grantor pays or causes to be paid to
Beneficiary the Indebtedness and Obligations, the estate hereby granted shall
cease, determine and be utterly null and void; otherwise said estate shall
remain in full force and effect.

2.1.4 To the extent that any of the Trust Property is not real property that
Trustee is empowered to sell at a public sale pursuant to N.C. Gen. Stat. §
45-21.1 et seq., or is not real property that could be sold at a public sale
pursuant to a judicial proceeding to foreclose the lien of this Deed of Trust,
such property shall automatically be deemed to be personal property in which a
security interest is granted by Grantor unto Beneficiary as provided in
Section 6.1 of this Deed of Trust, effective as of the date of this Deed of
Trust.

2.1.5 The lien of this Deed of Trust will automatically attach, without further
act, to all fixtures now or hereafter located in or on, or attached to, or used
or intended to be used in connection with or with the operation of, the Trust
Property or any part of the Trust Property.

Section 2.2 Future Advances. In addition to all other indebtedness secured by
this Deed of Trust, this Deed of Trust shall also secure and constitute a first
lien on the Trust Property for present and future obligations of Grantor to
Beneficiary, and this Deed of Trust is executed to secure all such obligations.
Any future obligations and advances may be made in accordance with the Credit
Agreement or the Credit Documents, at the option of the Beneficiary. The total
amount of the indebtedness that may be secured by this Deed of Trust may
increase or decrease from time to time. The amount of the present disbursement
secured hereby is $348,250,000 and the maximum principal amount which may be
secured hereby at any one time is $875,000,000, together with interest thereon;
provided, however, the said maximum principal amount which may be increased by
such additional sums or amounts as may be advanced by Beneficiary pursuant to
this Deed of Trust, Credit Agreement and all other Credit Documents and all such
additional sums and amounts shall be deemed necessary expenditures for the
protection of the security in accordance with the provisions of North Carolina
General Statutes §45-70(c), or any amendments thereto. The time period within
which such future disbursements are to be made is 15 years from the date hereof.
Disbursements secured hereby shall not be required to be evidenced by a “written
instrument or notation” as described in Section 45-68 (2) of the North Carolina
General Statutes, it being the intent of the parties that the requirements of
Section 45-68 (2) for a “written instrument or notation” for each advance shall
not be applicable to disbursements made under the Notes, the Loan Agreements or
Credit Agreement. Additionally, the parties intend that the benefits of
Section 45-69 of the North Carolina General Statutes with respect to revolving
credit shall be afforded to Beneficiary and the Beneficiary under this Deed of
Trust. All future obligations made pursuant to this Deed of Trust, the Notes,
the Credit Agreement and the other Credit Documents shall be considered to be
made pursuant to the requirements N.C.G.S. §45-67, et seq., or any amendments
thereto. Beneficiary’s reservation of the right to make future advances in
excess of the face amount of the Obligations is not an indication that the
Beneficiary intends to make such future advances.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 3.1 Title to Trust Property and Lien of this Instrument. Grantor owns
the Trust Property free and clear of any liens, claims or interests other than
Permitted Liens (as defined in the Credit Agreement). This Deed of Trust creates
valid, enforceable first priority liens and security interests against the Trust
Property, subject only to the Permitted Liens.

Section 3.2 First Lien Status. Grantor shall preserve and protect the first lien
and security interest status of this Deed of Trust, the Credit Agreement and the
other Credit Documents. If any lien or security interest is asserted against the
Trust Property, Grantor shall promptly, and at its expense, (a) give Beneficiary
a detailed written notice of such lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement (including the requirement of
providing a bond or other security satisfactory to Beneficiary).

Section 3.3 Payment and Performance. Grantor shall pay the Indebtedness when due
under the Credit Agreement and the other Credit Documents and shall perform the
Obligations in full when they are required to be performed.

Section 3.4 Replacement of Fixtures. Except as may be permitted by the Credit
Agreement, Grantor shall not, without the prior written consent of Beneficiary
(said consent not to be unreasonably withheld or delayed), permit any of the
Fixtures to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete and is replaced by an article of equal or better
suitability and value, owned by Grantor subject to the liens and security
interests of this Deed of Trust, the Credit Agreement and the other Credit
Documents, and free and clear of any other lien or security interest except
Permitted Liens.

Section 3.5 Inspection. Grantor shall permit Beneficiary and the Lenders, and
their respective agents, representatives and employees, upon reasonable prior
notice to Grantor, to inspect the Trust Property and all books and records of
Grantor located thereon, and to conduct such environmental and engineering
studies as provided in the Credit Agreement.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article,
shall be covenants running with the land.

Section 3.7 Condemnation Awards and Insurance Proceeds.

3.7.1 Condemnation Awards. Beneficiary shall be entitled to be made a party to,
be notified by Grantor of and to participate in any proceeding, whether formal
or informal, for condemnation or acquisition pursuant to power of eminent domain
of any portion of the Trust Property. Grantor assigns to Beneficiary the right
to collect and receive any payment or award to which Grantor would otherwise be
entitled by reason of condemnation or acquisition pursuant to

 

5



--------------------------------------------------------------------------------

power of eminent domain of any portion of the Trust Property. Any such payment
or award received by Beneficiary may, at Beneficiary’s option, (i) be applied by
Beneficiary to payment of any Indebtedness or any Obligations in such order as
Beneficiary may determine or (ii) be applied in a manner determined by
Beneficiary to the replacement of the portion of the Trust Property taken and to
the repair or restoration of the remaining portion of the Trust Property or
(iii) be released to Grantor upon such conditions as Beneficiary may determine
or (iv) be used for any combination of the foregoing purposes. No portion of an
indemnity payment which is applied to replacement, repair or restoration of any
portion of the Trust Property or which is released to Grantor shall be deemed a
payment against any Indebtedness or any Obligations.

3.7.2 Insurance Proceeds. Grantor will keep the Land, Improvements, Fixtures and
Personalty (collectively, the “Insured Premises”) insured by such company or
companies as Beneficiary may reasonably approve for the full insurable value
thereof in accordance with the Credit Agreement. Such insurance will be payable
to Beneficiary as the interest of Beneficiary may appear pursuant to the New
York standard form of mortgage clause or such other form of mortgage clause as
may be required by Beneficiary and will not be cancelable by either the insurer
or the insured without at least thirty days’ prior written notice to
Beneficiary. Grantor hereby assigns to Beneficiary the right to collect and
receive any indemnity payment otherwise owed to Grantor upon any policy of
insurance insuring any portion of the Insured Premises, regardless of whether
Beneficiary is named in such policy as a person entitled to collect upon the
same. Any indemnity payment received by Beneficiary from any such policy of
insurance shall be applied as set forth in the Credit Agreement. No portion of
any indemnity payment which is applied to the replacement, repair or restoration
of any portion of the Insured Premises or which is released to Grantor shall be
deemed a payment against any Indebtedness or any Obligations. Grantor will keep
the Insured Premises continuously insured as herein required and will deliver to
Beneficiary the original of each policy of insurance required hereby. Grantor
will pay each premium coming due on any such policy of insurance and will
deliver to Beneficiary proof of such payment coming due on any such policy of
insurance and will deliver to Beneficiary proof of such payment at least ten
days prior to the date such premium would become overdue or delinquent. Upon the
expiration or termination of any such policy of insurance, Grantor will furnish
to Beneficiary at least ten days prior to such expiration or termination the
original of a renewal or replacement policy of insurance meeting the
requirements of this Deed of Trust. Upon foreclosure of this Deed of Trust, all
right, title and interest of Grantor in and to any policy of insurance upon the
Insured Premises which is in the custody of Beneficiary, including the right to
unearned premiums, shall vest in the purchaser of the Insured Premises at
foreclosure, and Grantor hereby appoints Beneficiary as the attorney in fact of
Grantor to assign all right, title and interest of Grantor in and to any such
policy of insurance to such purchaser. This appointment is coupled with an
interest and shall be irrevocable.

Section 3.8 Maintenance. Grantor will maintain the Trust Property in good
condition and repair and will neither permit nor allow waste of any portion of
the Trust Property. Grantor will promptly repair or restore any portion of the
Trust Property which is damaged or destroyed by any cause whatsoever and will
promptly pay when due all costs and expenses of such repair or restoration.
Grantor will not remove or demolish any improvement or fixture which is now or
hereafter part of the Trust Property and will cut no timber on the Trust
Property without the express written consent of Beneficiary. Beneficiary shall
be entitled to specific performance of the provisions of this paragraph.

 

6



--------------------------------------------------------------------------------

Section 3.9 Taxes and Assessments. Grantor will pay all taxes, assessments and
other charges which constitute or are secured by a lien upon the Trust Property,
and will deliver to Beneficiary proof of payment of the same not less than ten
(10) days prior to the date the same becomes delinquent; provided that Grantor
shall be entitled by appropriate proceedings to contest the amount or validity
of such tax, assessment or charge so long as the collection of the same is
stayed during the pendency of such proceedings and Grantor deposits with the
authority to which such tax, assessment or charge is payable or with Beneficiary
appropriate security for payment of the same, together with any applicable
interest and penalties, should the same be determined due and owing.

Section 3.10 Due on Sale. Grantor agrees that if the Trust Property or any part
thereof or interest therein if sold, assigned, transferred, conveyed or
otherwise alienated by Grantor, whether voluntarily or involuntarily or by
operation of law other than in accordance with the Credit Agreement,
Beneficiary, at its own option may declare the Indebtedness secured hereby and
all other Obligations hereunder to be forthwith due and payable.

ARTICLE 4

DEFAULT AND FORECLOSURE

Section 4.1 Remedies. If an Event of Default exists, Beneficiary may, at
Beneficiary’s election, exercise any or all of the following rights, remedies
and recourses:

4.1.1 Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

4.1.2 Entry on Trust Property. Enter the Trust Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Grantor remains in possession of the Trust Property after an
Event of Default and without Beneficiary’s prior written consent, Beneficiary
may invoke any legal remedies to dispossess Grantor.

4.1.3 Operation of Trust Property. Hold, lease, develop, manage, operate or
otherwise use the Trust Property upon such terms and conditions as Beneficiary
may deem reasonable under the circumstances (making such repairs, alternations,
additions and improvements and taking other actions, from time to time, as
Beneficiary deems necessary or desirable), and apply all Rents and other amounts
collected by Beneficiary in connection therewith in accordance with the
provisions of Section 4.6.

4.1.4 Foreclosure and Sale. Commence proceedings to collect such sums, foreclose
this Deed of Trust and sell the Trust Property. If default shall be made in the
payment of any amount due under this Deed of Trust, the Credit Agreement or any
other Credit Document, then, upon Beneficiary’s demand, Grantor will pay to
Beneficiary the whole amount due and payable under the Credit Agreement and the
other Credit Documents and all other Indebtedness or Obligations; and if Grantor
shall fail to pay such sums upon such demand, Beneficiary shall be entitled to
sue for and to recover judgment for the whole amount so due and

 

7



--------------------------------------------------------------------------------

unpaid together with costs and expenses including the reasonable compensation,
expenses and disbursements of Beneficiary’s agents and attorneys incurred in
connection with such suit and any appeal of such suit. Beneficiary shall be
entitled to sue and recover judgment, as set forth above, either before, after
or during the pendency of any proceedings for the enforcement of this Deed of
Trust, and the right of Beneficiary to recover such judgment shall not be
affected by any taking, possession or foreclosure sale under this Deed of Trust,
or by the exercise of any other right, power or remedy for the enforcement of
the terms of this Deed of Trust, or the foreclosure of the lien of this Deed of
Trust. At the option of the Beneficiary, this Deed of Trust may be foreclosed by
judicial proceedings, or the Beneficiary may without further notice direct the
Trustee, and the Trustee is authorized and empowered, in accordance with
applicable laws related to non-judicial foreclosure sales in effect, to
foreclose the lien of this Deed of Trust, and to sell and dispose of the Trust
Property and all the right, title, and interest of Grantor therein, by sale at
any place authorized by law as may be specified in the notice of such sale to
the highest bidder. The Trust Property may be sold as a whole or in separate
parts, parcels, or tracts, including separate parts, parcels or tracts located
in the same county, and in such manner and order as the Trustee in its sole
discretion may elect. The exercise of the power of sale with respect to a
separate part, parcel, or tract of the Trust Property in one county does not
extinguish or otherwise affect the right to exercise the power of sale with
respect to the other parts, parcels, or tracts of the Trust Property in that or
another county to satisfy the obligation secured by the Deed of Trust, and the
right and power of sale arising out of any Event of Default shall not be
exhausted by one or more sales of the Trust Property. At the foreclosure
Beneficiary shall be entitled to bid and to purchase the Trust Property and
shall be entitled to apply the Indebtedness or Obligations, or any portion
thereof, in payment for the Trust Property. The Trustee shall be authorized to
retain an attorney to represent him in such proceedings. The proceeds of the
sale shall, after payment of the Trustee’s commission and Trustee’s reasonable
attorneys’ fees, be applied in accordance with Section 4.6 herein. Trustee’s
commission and Trustee attorneys’ fees payable herein and otherwise under this
Deed of Trust shall be limited to those reasonable fees and expenses actually
incurred at standard hourly rates without reference to a specific percentage of
the outstanding balance of the Indebtedness. In the event foreclosure is
commence, but not completed, Grantor shall pay Trustee’s commission and all
expenses incurred by Trustee, including Trustee’s reasonable attorneys’ fees.
Such commissions and Trustee’s attorneys’ fees shall be limited to those
reasonable fees and expenses actually incurred at standard hourly rates without
reference to a specific percentage of the outstanding balance of the
Indebtedness. In case of a foreclosure sale of all or any part of the Trust
Property and of the application of the proceeds of sale to the payment
Indebtedness or Obligations, Beneficiary shall be entitled to enforce payment of
and to receive all amounts then remaining due and unpaid and to recover judgment
for any portion thereof remaining unpaid, with interest. The remedies provided
to Trustee and Beneficiary in this paragraph shall be in addition to and not in
lieu of any other rights and remedies provided in this Deed of Trust or any
other Credit Document, by law or in equity, all of which rights and remedies may
be exercised by Beneficiary independently, simultaneously or consecutively in
any order without being deemed to have waived any right or remedy previously or
not yet exercised.

Without in any way limiting the generality of the foregoing, Beneficiary shall
also have the following specific rights and remedies.

 

8



--------------------------------------------------------------------------------

(a) To make any repairs to the Trust Property which Beneficiary deems necessary
or desirable for the purposes of sale.

(b) To exercise any and all rights of set-off which Beneficiary may have against
any account, fund, or property of any kind, tangible or intangible, belonging to
Grantor which shall be in Beneficiary’s possession or under its control.

(c) To cure such Event of Default, with the result that all costs and expenses
incurred or paid by Beneficiary in effecting such cure shall be additional
charges on the Indebtedness or Obligations which bear interest at the interest
rate set forth in the Credit Agreement or applicable Credit Documents and are
payable upon demand.

(d) To foreclose on the Trust Property and to pursue any and all remedies
available to Beneficiary at law or in equity, and in any order Beneficiary may
desire, in Beneficiary’s sole discretion.

Pursuant to Section 25-9-604 of the North Carolina General Statutes, Beneficiary
may direct Trustee to expose to sale and sell, together with the real estate,
any portion of the Trust Property which is personal property. If personal
property is sold hereunder, it need not be at the place of sale. Trustee shall
not be entitled to a commission for any completed or uncompleted sale of real or
personal property under this Section 4.1.4 upon an Event of Default, but shall
be entitled to collect all reasonable expenses and attorneys’ fees and court
costs in connection with exercising its powers as Trustee.

4.1.5 Receiver. Upon the occurrence of an Event of Default, Beneficiary shall be
entitled to the appointment of a receiver to enter upon and take and maintain
full control of the Trust Property in order to perform all acts necessary and
appropriate for the operation and maintenance of the Trust Property including
the execution, cancellation or modification of leases, the making of repairs to
the Trust Property and the execution or termination of contracts providing for
the construction, management or maintenance of the Trust Property, all on such
terms as are deemed best to protect the security of this Deed of Trust. The
receiver shall be entitled to receive a reasonable fee for so managing the Trust
Property. All rents collected pursuant to this paragraph shall be applied in
accordance with Section 4.6 herein. Beneficiary or the receiver shall have
access to the books and records used in the operation and maintenance of the
Trust Property and shall be liable to account only for those rents actually
received. Beneficiary shall not be liable to Grantor or anyone claiming under or
through Grantor, or anyone having an interest in the Trust Property by reason of
anything done or left undone by Grantor under this Section 4.1.5. If the rents
of the Trust Property are not sufficient to meet the costs of taking control and
of managing the Trust Property and collecting the rents, Beneficiary, at its
sole option, may advance funds to meet the costs. Any funds expended by
Beneficiary for such purposes shall become Indebtedness and Obligations of
Grantor to Beneficiary. Unless Beneficiary and Grantor agree in writing to other
terms of payment, such amounts shall be payable upon notice from Beneficiary to
Grantor requesting payment thereof and shall bear interest from the date of
disbursement at the rate stated in the Credit Agreement after the occurrence of
an Event of Default. The entering upon and taking and maintaining of control of
the Trust Property by Beneficiary or the receiver and the application of rents
as provided in this Deed of Trust shall not cure or waive any Event of Default
or invalidate any other right or

 

9



--------------------------------------------------------------------------------

remedy of Beneficiary under this Deed of Trust. Notwithstanding the appointment
of any receiver or other custodian, Beneficiary shall be entitled as secured
party hereunder to the possession and control of any cash deposits or instrument
at the time held by, or payable or deliverable under the terms of this Deed of
Trust to, Beneficiary.

4.1.6 Other. Exercise all other rights, remedies and recourses granted under the
Credit Agreement and the other Credit Documents or otherwise available at law or
in equity.

Section 4.2 Remedies Cumulative, Concurrent and Nonexclusive. Trustee,
Beneficiary and the Lenders shall have all rights, remedies and recourses
granted in the Credit Agreement and the other Credit Documents and available at
law or equity (including the UCC), which rights (a) shall be cumulated and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor or others obligated under the Credit Agreement and the other Credit
Documents, or against the Trust Property, or against any one or more of them, at
the sole discretion of Trustee, Beneficiary or the Lenders, (c) may be exercised
as often as occasion therefor shall arise, and the exercise or failure to
exercise any of them shall not be construed as a waiver or release thereof or of
any other right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Beneficiary, Trustee or the Lenders in the
enforcement of any rights, remedies or recourses under the Credit Agreement and
the other Credit Documents or otherwise at law or equity shall be deemed to cure
any Event of Default.

Section 4.3 Release of and Resort to Collateral. Beneficiary or Trustee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Trust Property, any part
of the Trust Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Credit Agreement and the other Credit Documents or their
status as a first and prior lien and security interest in and to the Trust
Property. For payment of the Indebtedness, Beneficiary or Trustee may resort to
any other security in such order and manner as Beneficiary or Trustee may elect.

Section 4.4 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Trust Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) all notices of any Event of Default or of
Beneficiary’s or Trustee’s election to exercise or the actual exercise of any
right, remedy or recourse provided for under the Credit Agreement and the other
Credit Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

Section 4.5 Discontinuance of Proceedings. If Beneficiary or the Lenders or
Trustee shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Agreement and the other Credit Documents and shall thereafter
elect to discontinue or abandon it for any reason, Beneficiary or the Lenders or
Trustee, as the case may be, shall have the unqualified right to do so and, in
such an event, Grantor, Beneficiary, the Lenders or Trustee, as the case may be,
shall be restored to their former positions with respect to the Indebtedness,
the Obligations, the Credit Agreement and the other Credit Documents, the Trust
Property and

 

10



--------------------------------------------------------------------------------

otherwise, and the rights, remedies, recourses and powers of Beneficiary, the
Lenders and Trustee shall continue as if the right, remedy or recourse had never
been invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Beneficiary or the Lenders or
Trustee, as the case may be, thereafter to exercise any right, remedy or
recourse under the Credit Agreement and the other Credit Documents for such
Event of Default.

Section 4.6 Allocation of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Trust Property, shall be applied by Beneficiary or Trustee (or
the receiver, if one is appointed) in the following order unless otherwise
required by applicable law:

4.6.1 to the payment of the reasonable costs and expenses of taking possession
of the Trust Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) trustee’s and receiver’s
fees, commissions and expenses, including the repayment of the amounts evidenced
by any receiver’s certificates, (2) Beneficiary’s and Trustee’s reasonable court
costs and reasonable attorneys’ and accountants’ fees and expenses, (3) costs of
advertisement, and (4) the payment of all real estate taxes and assessments and
other charges subject to which the Trust Property may be sold;

4.6.2 to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Beneficiary in its sole discretion may
determine; and

4.6.3 the balance, if any, to the payment of the Persons legally entitled
thereto.

Section 4.7 Occupancy After Foreclosure. Any sale of the Trust Property or any
part thereof in accordance with Section 4.1.4 will, after the expiration of any
upset period, divest all right, title and interest of Grantor in and to the
property sold. Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased. If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and
removal, with or without process of law.

Section 4.8 Additional Advances and Disbursements; Costs of Enforcement.

4.8.1 If any Event of Default exists, Beneficiary, Trustee and each of the
Lenders shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Grantor. All sums advanced and expenses
incurred at any time by Beneficiary, Trustee or any Lender under this
Section 4.8.1, or otherwise under this Deed of Trust, the Credit Agreement or
any of the other Credit Documents or applicable law, shall be deemed advances of
principal evidenced by the Credit Agreement and the other Credit Documents and
shall bear interest from the date that such sum is advanced or expense incurred,
to and including the date of reimbursement, computed at the rate or rates at
which interest is then computed on the Indebtedness, and all such sums, together
with interest thereon, shall be secured by this Deed of Trust.

 

11



--------------------------------------------------------------------------------

4.8.2 Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection, foreclosure and other enforcement
of this Deed of Trust, the Credit Agreement and the other Credit Documents, or
the enforcement, compromise or settlement of the Indebtedness or any claim under
this Deed of Trust, the Credit Agreement and the other Credit Documents, and for
the curing thereof, or for defending or asserting the rights and claims of
Beneficiary and Trustee in respect thereof, by litigation or otherwise.
Attorneys’ fees and expenses payable by Grantor under this Section 4.8.2 or
otherwise under this Deed of Trust shall be limited to those reasonable fees and
expenses actually incurred at standard rates without reference to a specific
percentage of the outstanding balance of the Indebtedness.

Section 4.9 No Trustee or Beneficiary in Possession. Except as otherwise
provided by law, neither the enforcement of any of the remedies under this
Article 4, the assignment of the Rents and Leases under Article 5, the security
interests under Article 6, nor any other remedies afforded to Beneficiary under
the Credit Agreement and the other Credit Documents, at law or in equity shall
cause Trustee, Beneficiary or any Lender to be deemed or construed to be a
mortgagee in possession of the Trust Property, to obligate Trustee, Beneficiary
or any Lender to lease the Trust Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the grant made by
Grantor in Section 2.1 of this Deed of Trust, Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Beneficiary and its
successors and assigns all of its right, title and interest in and to all
Leases, whether now existing or hereafter entered into or modified, extended,
renewed or replaced, and all of its right, title and interest in and to all
Rents. If permitted under applicable law, this assignment is an absolute
assignment and not merely an assignment for additional security. So long as no
Event of Default shall have occurred and be continuing, Grantor shall have a
revocable license from Beneficiary to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Indebtedness and the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the
Indebtedness and the Obligations or solvency of Grantor, the license herein
granted shall automatically expire and terminate, without notice by Beneficiary
(any such notice being hereby expressly waived by Grantor).

Section 5.2 Perfection Upon Recordation. Grantor acknowledges that Beneficiary
has taken all actions necessary to obtain, and that upon recordation of this
Deed of Trust Beneficiary shall have, to the extent permitted under applicable
law, a valid and fully perfected first priority present assignment of the Rents
arising out of the Leases and all security for such Leases. Grantor acknowledges
and agrees that upon recordation of this Deed of Trust Beneficiary’s interest in
the Rents shall be deemed to be fully perfected, “choate” and enforced

 

12



--------------------------------------------------------------------------------

as to Grantor and all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor, Beneficiary and Trustee agree
that (a) this Deed of Trust shall constitute a “security agreement” for purposes
of Section 552(b) of the Bankruptcy Code, (b) the security interest created by
this Deed of Trust extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

Section 5.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Trust Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Grantor,
Beneficiary, any tenant or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1 Security Interest. This Deed of Trust constitutes a “Security
Agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents and
Property Agreements. To this end, Grantor grants to Trustee and Beneficiary a
first and prior security interest in the Personalty, Fixtures, Leases, Rents and
Property Agreements and all other Trust Property which is personal property to
secure the payment of the Indebtedness and performance of the Obligations, and
agrees that Trustee and Beneficiary shall have all the rights and remedies of a
secured party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Beneficiary or Trustee with respect to
the Personalty, Fixtures, Leases, Rents and Property Agreements sent to Grantor
at least ten days prior to any action under the UCC shall constitute reasonable
notice to Grantor.

Section 6.2 Financing Statements. Beneficiary may prepare, in form and substance
satisfactory to Beneficiary, such financing statements and such further
assurances as Beneficiary may, from time to time, reasonably consider necessary
to create, perfect and preserve Beneficiary’s security interest hereunder and
Beneficiary may cause such statements and assurances to be recorded and filed,
at such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest. Grantor represents and warrants
that the exact legal name and address of the Grantor are as set forth in the
first paragraph of this Deed of Trust; and a statement indicating the types, or
describing the items, of collateral is set forth hereinabove. Grantor represents
and warrants that the location of the collateral that is Personalty is upon the
Land. Grantor covenants to furnish Beneficiary with notice of any change in the
name, identity, corporate structure, residence, principal place of business or
mailing address of Grantor within ten (10) days of the effective date of any
such change and Grantor

 

13



--------------------------------------------------------------------------------

covenants to promptly execute any financing statements or other instruments
deemed necessary by Beneficiary to prevent any filed financing statement from
becoming misleading or losing its perfected status.

Section 6.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Trust Property which is
or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Grantor) and Secured Party
(Beneficiary) as set forth in the first paragraph of this Deed of Trust. For the
purposes of complying with N.C. Gen. Stat. § 25-9-502: (i) the types or items of
collateral are described in Section 6.1 hereof, as further described in
Section 1.1.2 hereof; and (ii) the description of the Land to which any fixtures
are attached is set forth in Exhibit A hereto. The collateral is or includes
fixtures.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. Any notice required or permitted to be given under this
Deed of Trust shall be given in accordance with the provisions of the Credit
Agreement.

Section 7.2 Covenants Running with the Land. All Obligations contained in this
Deed of Trust are intended by Grantor, Trustee and Beneficiary to be, and shall
be construed as, covenants running with the Trust Property. As used herein,
“Grantor” shall refer to the party named in the first paragraph of this Deed of
Trust and to any subsequent owner of all or any portion of the Trust Property.
All Persons who may have or acquire an interest in the Trust Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Credit Documents; however, no such party shall be entitled to any
rights thereunder without the prior written consent of Beneficiary.

Section 7.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Beneficiary deems appropriate to
protect Beneficiary’s interest, if Grantor shall fail to do so within ten
(10) days after written request by Beneficiary, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed of Trust or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Personalty, Fixtures and
Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Trust Property,
and (d) while any Event of Default exists, to perform any obligation of Grantor
hereunder, however: (1) Beneficiary shall not under any circumstances be
obligated to perform any obligation of Grantor; (2) any sums advanced by
Beneficiary in such performance shall be added to and included in the
Indebtedness and shall bear interest at the rate or rates at which interest is
then computed on the Indebtedness; (3) Beneficiary as such attorney-in-fact
shall only be accountable for such funds as are actually received by
Beneficiary; and (4) Beneficiary shall not be liable to Grantor or any other
person or entity for any failure to take any action which it is empowered to
take under this Section.

 

14



--------------------------------------------------------------------------------

Section 7.4 Successors and Assigns. This Deed of Trust shall be binding upon and
inure to the benefit of Beneficiary, the Trustee, the Lenders, and Grantor and
their respective successors and assigns. Grantor shall not, without the prior
written consent of Beneficiary, assign any rights, duties or obligations
hereunder.

Section 7.5 No Waiver. Any failure by Beneficiary or Trustee to insist upon
strict performance of any of the terms, provisions or conditions of the Credit
Agreement and the other Credit Documents shall not be deemed to be a waiver of
same, and Beneficiary or the Lenders shall have the right at any time to insist
upon strict performance of all of such terms, provisions and conditions.

Section 7.6 Credit Agreement. If any conflict or inconsistency exists between
this Deed of Trust and the Credit Agreement, the Credit Agreement shall govern.

Section 7.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations, the conveyance of the Trust Property
to Trustee under this Deed of Trust shall be null and void, and upon Grantor’s
request, Trustee and Beneficiary, at Grantor’s expense, shall release and cancel
of record the liens and security interests created by this Deed of Trust or
reconvey the Trust Property to Grantor. In addition, as long as no Event of
Default has occurred and is then continuing or would be caused thereby, if
Grantor sells or transfers for value any portion of the Trust Property as
permitted under the Credit Agreement, Beneficiary and Trustee shall release the
liens and security interests created by this Deed of Trust on such Trust
Property or reconvey such Trust Property to Grantor, concurrently with the
consummation of such sale or other transfer. Such release or reconveyance shall
be at Grantor’s sole cost and expense, and only upon not less than thirty days’
prior written notice to Beneficiary.

Section 7.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Indebtedness secured hereby, or any agreement between Grantor, Trustee
and Beneficiary or any rights or remedies of Beneficiary or the Lenders.

Section 7.9 Applicable Law. The provisions of this Deed of Trust regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Trust Property is located. All other provisions of this Deed of Trust and
the Obligations shall be governed by the laws of the State of New York
(including, without limitation, Section 5-1401 of the General Obligations Law of
the State of New York), without regard to conflicts of laws principles.

Section 7.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

 

15



--------------------------------------------------------------------------------

Section 7.11 Entire Agreement. This Deed of Trust, the Credit Agreement and the
other Credit Documents embody the entire agreement and understanding between
Beneficiary, Trustee and Grantor and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Credit Agreement and the other Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This agreement may be amended only with the written consent of the
Grantor, Beneficiary and Trustee, or their respective heirs, successors and
assigns.

ARTICLE 8

LOCAL LAW PROVISIONS

Section 8.1 Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to select, employ and consult with counsel. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder, believed by him in
good faith to be genuine. Trustee shall be entitled to reimbursement for actual,
reasonable expenses incurred by him in performance of his duties. Grantor shall,
from time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and indemnify, defend and save Trustee harmless against, all
liability and reasonable expenses which may be incurred by him in performance of
his duties, including those arising from the joint, concurrent, or comparative
negligence of Trustee; however, Grantor shall not be liable under such
indemnification to the extent such liability or expenses result solely from
Trustee’s gross negligence or willful misconduct hereunder. Grantor’s
obligations under this Section 8.1 shall not be reduced or impaired by
principles of comparative or contributory negligence.

Section 8.2 Retention of Money. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, and Trustee shall be under no liability for interest on any
moneys received by him hereunder.

Section 8.3 Successor Trustees. If Trustee or any successor Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or
Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall have
full power to appoint one or more substitute Trustees and, if preferred, several
substitute Trustees in succession who shall succeed to all the estates, rights,
powers, and duties of Trustee. Such appointment may be executed by any
authorized agent of Beneficiary, and so executed, such appointment shall be
conclusively presumed to be executed with authority, valid and sufficient,
without further proof of any action. Such duly acknowledged instrument will be
recorded in the same registry where this Deed of Trust is recorded. Any
successor Trustee so appointed shall be vested in title to the Trust Property
and shall possess all powers, duties and obligations conferred on Trustee in
this Deed of Trust in the same manner and to the same extent as though such
successor Trustee was originally named in this Deed of Trust as Trustee,
including the power of sale, if more than one Trustee has been appointed, each
of such Trustee and each successor thereto shall be and hereby is empowered to
act independently.

 

16



--------------------------------------------------------------------------------

Section 8.4 Perfection of Appointment. Should any deed, conveyance or instrument
of any nature be required from Grantor by any successor Trustee to more fully
and certainly vest in and confirm to such successor Trustee such estates,
rights, powers and duties, then, upon request by such Trustee, all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor.

Section 8.5 Trustee Liability. In no event or circumstance shall Trustee or any
substitute Trustee hereunder be personally liable under or as a result of this
Deed of Trust, either as a result of any action by Trustee (or any substitute
Trustee) in the exercise of the powers hereby granted or otherwise.

[The remainder of this page has been intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be signed in its corporate name by its duly authorized officers AND DELIVERED by
authority of its board of directors duly given.

 

THE PANTRY, INC., a Delaware corporation By:  
                                                                               
  (SEAL)  

Name:  Frank G. Paci

 

Title:    Sr. Vice President – Finance,

             Chief Financial Officer and Secretary

 

STATE OF                                              

COUNTY OF                                              

I,                                         
                                        
                                        
                                                     , a Notary Public of the
aforesaid County and State, do hereby certify that Frank G. Paci personally
appeared before me this day and acknowledged that he is the Sr. Vice President –
Finance, Chief Financial Officer and Secretary of The Pantry, Inc., a Delaware
corporation, and that he, as Sr. Vice President – Finance, Chief Financial
Officer and Secretary, being authorized to do so, voluntarily executed and
acknowledged the foregoing on behalf of the corporation.

Witness my hand and notarial seal this              day of
                                             , 2007.

 

  Notary Public

(NOTARY SEAL)

[Must be stamped]

My Commission Expires:                                         
                        

Notary Registration Number:                                         
                        



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTIONS



--------------------------------------------------------------------------------

EXHIBIT B

ORIGINAL SECURITY INSTRUMENTS

STATE OF NORTH CAROLINA

AMENDED AND RESTATED DEED OF TRUST,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (NORTH CAROLINA)

 

Store # of Stores Currently Owned & Covered by Original Security Instrument

   County    Book    Page    Date Recorded

161, 112

   Alamance    1213    348    9/10/98

467

   Brunswick    1247    1236    9/14/98

239, 240

   Catawba    2104    1158    9/14/98

294

   Chatham    1020    297    5/15/03

305, 376, 481, 500

   Cumberland    4937    607    9/16/98

302

   Cumberland    6096    307    5/15/03

192

   Forsyth    2023    1421    9/4/98

170, 454, 462

   Guilford    4742    2143    9/11/98

116, 406

   Harnett    1298    468    9/22/98

157, 172

   Iredell    1096    2043    9/10/98

105, 218, 355, 366, 405

   Lee    648    422    9/03/98

331

   Lee    850    239    5/15/03

Corporate HQ

   Lee    848    807    5/08/03

475

   Moore    1419    426    9/04/98

450, 464, 484

   New Hanover    2448    970    10/12/98



--------------------------------------------------------------------------------

150

   Randolph    1815    2055    05/07/03

130, 182

   Rowan    831    732    09/10/98

215

   Stokes    414    596    09/03/98

457

   Wake    8146    2173    09/16/98

3633

   Wake    11798    1047    1/31/06

140, 410

   Watauga    472    466    09/04/98